 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5
 6   JAMAL D. HENDRIX,                                    Case No.: 2:15-cv-00560-MMD-NJK
 7          Plaintiff,                                                    Order
 8   v.                                                             [Docket No. 128]
 9   STATE OF NEVADA, et al.,
10          Defendants.
11         Pending before the Court is Defendant’s motion to continue the settlement conference
12 currently set for November 15, 2018. Docket No. 128. Defendants submit that Tort Claims
13 Manager, Nancy Katafias, a required participant, is unavailable on the currently-set settlement
14 conference date for medical reasons. Id. at 2-3. Defendants further submit that the people who
15 would normally act in Ms. Katafias’ place are also unavailable on November 15, 2018. Id. at 3.
16         For good cause shown, Defendants’ motion, Docket No. 128, is GRANTED. The
17 settlement conference is hereby CONTINUED to 9:30 a.m. on December 17, 2018. Settlement
18 conference statements must be submitted by 3:00 p.m. on December 10, 2018, and shall be
19 delivered to the undersigned’s box in the Clerk’s Office. All other requirements established in the
20 order at Docket No. 122 continue to govern.
21         IT IS SO ORDERED.
22         Dated: November 1, 2018
23                                               ____________________________________
                                                 NANCY J. KOPPE
24                                               UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                    1
